IN THE SUPREME COURT OF MISSISSIPPI

                           NO. 2003-IA-00881-SCT

ROCHELLE CULBERT, ET AL.

v.

JOHNSON & JOHNSON, MALLAN G. MORGAN,
M.D., AND SAV-ON-DRUGS OF COLUMBIA, INC.

DATE OF JUDGMENT:                  4/16/2003
TRIAL JUDGE:                       HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:         JEFFERSON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:          RICHARD CLINTON STRONG
                                   KEN R. ADCOCK
                                   MARK D. MORRISON
                                   LESTER JOSEPH MENG, III
ATTORNEYS FOR APPELLEES:           DONNA BROWN JACOBS
                                   CHRISTY D. JONES
                                   JOHN C. HENEGAN
                                   ROBERT L. JOHNSON, III
                                   KARI LOUISE FOSTER
                                   CHRIS J. WALKER
                                   JOHN LEWIS HINKLE
                                   AL NUZZO
                                   THOMAS M. LOUIS
NATURE OF THE CASE:                CIVIL - PERSONAL INJURY
DISPOSITION:                       AFFIRMED AND REMANDED - 09/23/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


                           CONSOLIDATED WITH
                           NO. 2003-IA-00918-SCT

JANSSEN PHARMACEUTICA, INC. AND JOHNSON
& JOHNSON

v.
ROCHELLE CULBERT, ET AL.

DATE OF JUDGMENT:                                  4/16/2003
TRIAL JUDGE:                                       HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:                         JEFFERSON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                          DONNA BROWN JACOBS
                                                   CHRISTY D. JONES
                                                   ANITA MODAK-TRURAN
                                                   JOHN C. HENEGAN
                                                   ROBERT L. JOHNSON, III
ATTORNEYS FOR APPELLEES:                           RICHARD CLINTON STRONG
                                                   KEN R. ADCOCK
                                                   MARK D. MORRISON
                                                   LESTER JOSEPH MENG, III
NATURE OF THE CASE:                                CIVIL - PERSONAL INJURY
DISPOSITION:                                       REVERSED AND REMANDED - 09/23/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

        BEFORE COBB, P.J., EASLEY AND GRAVES, JJ.

        EASLEY, JUSTICE, FOR THE COURT:

                                    STATEMENT OF THE CASE

¶1.     Thirty plaintiffs, collectively known as the "Plaintiffs," filed suit in Jefferson County Circuit Court

for injuries allegedly sustained from using the prescription drug Propulsid. Two of those plaintiffs were from

Jefferson County, ten are Mississippi residents who live in eight different counties and eighteen reside out-

of-state. The two plaintiffs that are Jefferson County residents are Clara Malone and Janice Davis. The

filed complaint named as defendants, the makers of Propulsid, Janssen Pharmaceutica, Inc., which is a

corporation based in New Jersey; Janssen’s New Jersey-based parent corporation, Johnson & Johnson

(collectively, “Janssen”); Ashraf M. Nofal, M.D.; Nathan Bradford, M.D.; Stephen Harless, M.D.; Simon




                                                      2
Cofrancesco, D.O.1; Mallan Morgan, M.D.; Bankston Pharmacy; Henrich Drug Store, Inc.; Conova's City

Drug Store; Fred's Pharmacy, Inc.; Eckerd Corporation; Rite-Aid/K&B; Wal-Mart Stores, Inc.; Condon's

East Union Pharmacy; Kroger Limited Partnership I; People's Drug Store; Sav-on Drugs, Inc., who

allegedly filled the prescriptions and John Does 1-10 as yet unidentified individuals, collectively identified

as the "Defendants."

¶2.     Janssen contends that the Plaintiffs’ claims were improperly joined. Janssen argues that the

Plaintiffs took Propulsid at different times, under different labels and warnings and in response to different

marketing materials. Janssen further contends that the Plaintiffs have different pre-existing conditions that

might bear upon any injury. Because of those differences, Janssen sought to have the Plaintiffs' joinder in

Jefferson County severed, alleging that the inquiries into alleged defective design, failure to warn, breach

of warranty and misrepresentation will be wholly distinct in each plaintiff's case. Furthermore, Janssen

states that none of the non-Jefferson County Plaintiffs purchased the allegedly defective product or received

medical treatment in Jefferson County.

¶3.     The trial court granted Janssen’s motion to sever as to any plaintiffs without original jurisdiction

and venue in Jefferson County. The Plaintiffs filed a motion for clarification and rehearing of, order. The

trial court granted the Plaintiffs' motion for clarification and rehearing, in part, as to clarification and denied,

in part, as to rehearing. The trial court's order also denied the Plaintiffs' request to certify the case for

interlocutory appeal. The trial court's order stated that "those plaintiffs without original jurisdiction in

Jefferson County, Mississippi, ... should be transferred to the court or courts of the plaintiffs' counsel's


        1
         Dr. Confranceso was granted summary judgment by the trial court and is not a party to this case
on appeal.

                                                         3
choosing as provided for in the Mississippi Rules of Civil Procedure." However, the trial court's order did

not specify to which counties the cases were to be transferred. On cross-appeal, the Defendants seek to

have this Court remand this matter to the trial court to order the transfer into the appropriate jurisdictions

for the in-state Plaintiffs without venue in Jefferson County and dismissal of the out-of-state Plaintiffs under

the doctrine of forum non conveniens, or in the alternative, for lack of venue.2

¶4.     In turn, we granted permission for these interlocutory appeals. Justice Kay Cobb issued an order

granting the Plaintiffs' petition for interlocutory appeal by permission and the Defendants' cross-petition for

interlocutory appeal pursuant to M.R.A.P. 5 (a). Justice Cobb also executed an order on behalf of the

Court declining the Plaintiffs' request to consolidate this matter with Janssen Pharmaceutica, Inc. v.

Keys, No. 2003-IA-00275-SCT.

                                               DISCUSSION

¶5.     The standard of review regarding the joinder of Plaintiffs and the correctness of venue used by this

Court is to determine whether the trial court abused its discretion. Janssen Pharmaceutica, Inc. v.

Armond, 866 So.2d 1092, 1097 (Miss. 2004). We will not disturb a plaintiff's choice of venue unless

there is no credible evidence supporting the factual basis for the claim of venue. Burgess v. Lucky, 674

So.2d 506, 510 (Miss. 1996). See also Armond, 866 So. 2d at 1098 (“plaintiff’s choice of a forum

should not be disturbed except for weighty reasons”). As in Armond, our review in this case turns on

        2
          As the argument in support of the 18 out-of-state Plaintiffs being allowed to be joined with the
in-state-Plaintiffs, the Plaintiffs state that "Janssen is already defending numerous claims resulting from the
use of Propulsid in Mississippi...and will not result in unnecessary expense or trouble for the Defendant."
The Plaintiffs further contend that since "there are several Mississippi Plaintiffs already involved...there is
a local interest in deciding these cases in Mississippi and the administrative costs on the courts will not
increase."

                                                       4
whether the trial court properly applied M.R.C.P. 20, our permissive joinder rule. Armond, 866 So. 2d

at 1094. We find that Armond controls the disposition of the substantive issues raised by the parties on

appeal.

¶6.       In Scott v. Janssen Pharmaceutica, Inc., 876 So.2d 306 (Miss. 2004), this Court recently

addressed a similar factual situation as the case at hand, stating:

          It is imperative we strike a balance in our jurisprudence between the need for fairness to
          the parties and judicial economy. In the end, the benefits of efficiency must never be
          purchased at the cost of fairness. Armond, 866 So.2d at 1100 (quoting Malcolm v.
          Nat'l Gypsum Co., 995 F.2d 346, 350 (2d Cir.1993)). For "it is possible to go too far
          in the interests of expediency and to sacrifice basic fairness in the process." Malcolm,
          995 F.2d at 354. The discretion to consolidate cases is restrained by our paramount
          concern for a fair and impartial trial for all parties, plaintiffs and defendants. Armond, 866
          So.2d at 1100. There is an innate danger in asking jurors to assimilate vast amounts of
          information against a variety of defendants and then sort through that information to find
          what bits of it apply to which defendant.


¶7.       Here, as in Scott, a jury might well be overwhelmed with thirty separate fact patterns that are

offered to prove medical malpractice. See Scott, 876 So.2d at 308. That is why in Armond, 866 So.

2d at 1102, we ordered the claims against the defendant physicians severed. See Scott, 876 So.2d at

308. "The two prongs of Rule 20 must always be met. While it does not rise to the level of a distinct factor

in the joinder analysis, an important consideration is if the joinder will result in undue prejudice to the

parties." Id.

¶8.       Our decisions in Armond and Scott fully control the case at hand. Accordingly, we affirm the

trial court's decision to sever the Plaintiffs' claims. We further affirm the trial court's April 17, 2003, order

granting clarification as it required the Plaintiffs to provide the trial court an order of transfer, "transferring


                                                        5
the claims of those Plaintiffs without jurisdiction in Jefferson County, Mississippi,... to the court or courts

of the Plaintiffs' counsel's choosing as provided for in the Mississippi Rules of Civil Procedure." Miss.

Code Ann. § 11-11-17 provides for the transfer, rather than dismissal, of an action that lacks venue to the

venue which it belongs.3 M.R.C.P. 82(d) provides:

          When an action is filed laying venue in the wrong county, the action shall not be dismissed,
          but the court, on timely motion, shall transfer the action to the court in which it might
          properly have been filed and the case shall proceed as though originally filed therein....The
          plaintiff shall have the right to select the court to which the action shall be transferred in the
          event the action might properly have been filed in more than one court.

¶9.       Accordingly, we remand this case to the trial court for the Plaintiffs to comply with the trial court's

order to provide an order of transfer as to the ten in-state Plaintiffs' claims to the venues where the claims

could have been properly filed. We further remand this case to the trial court to dismiss the eighteen out-

of-state Plaintiffs' claims without prejudice.

¶10.      Finally, we find that two Jefferson County Plaintiffs, Clara Malone and Janice Davis, do not meet

the same transaction or occurrence test established by this Court in Armond. Therefore, we further

instruct the trial court to sever the claims of the improperly joined Jefferson County plaintiffs for separate

trials.

                                             CONCLUSION

¶11.      Therefore, for the reasons stated herein, the judgment of the Circuit Court of Jefferson County,

Mississippi, is affirmed as to No. 2003-IA-00881-SCT and reversed as to No. 2003-IA-00918-SCT,



          3
          Miss. Code Ann. § 11-11-3 provides where civil actions may be commenced. Miss. Code Ann.
§ 11-11-3 also references transfer to the proper county under Miss. Code Ann. § 11-11-17 when a civil
action is brought in an improper county.

                                                          6
and these cases are remanded for further proceedings consistent with this opinion.

¶12.    NO. 2003-IA-00881-SCT; AFFIRMED AND REMANDED.

        NO. 2003-IA-00918-SCT; REVERSED AND REMANDED.

     SMITH, C.J., WALLER AND COBB, P.JJ., CARLSON AND DICKINSON, JJ.,
CONCUR. GRAVES, J., CONCURS IN PART. DIAZ AND RANDOLPH, JJ., NOT
PARTICIPATING.




                                                   7